               Case 5:21-cv-00714 Document 1 Filed 07/27/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

MELINDA RUIZ                                          §
    Plaintiff,                                        §
                                                      §
v.                                                                5:21-cv-00714
                                                      § CASE NO. ______________
                                                      §
UNITED STATES OF AMERICA                              §
     Defendant,                                       §
                                                      §

                                 PLAINTIFF’S ORIGINAL COMPLAINT

                                             A. Parties
         1.      Plaintiff, Melinda Ruiz, is an individual and a citizen and resident of Jourdanton,

Texas.

         2.      Defendant, the United States of America, may be served by delivering a copy of

the summons and of the complaint to the United States Attorney for the Western District of Texas

or to a clerical employee whom the United States Attorney designated in a writing filed with the

court clerk, and by sending a copy of the summons and of the complaint by certified mail to the

Attorney General of the United States.

                                          B. Jurisdiction
         3.      The Court has jurisdiction over this lawsuit under 28 U.S.C. §1346.

                                             C. Venue
         4.      Venue is proper in this district under 28 U.S.C. § 1402 because it is the district

where the act and omission complained of occurred, and the plaintiff’s residence.




Plaintiff’s Original Complaint                                                                   -1-
               Case 5:21-cv-00714 Document 1 Filed 07/27/21 Page 2 of 3




                                                D. Facts
        5.       On or about August 20, 2019, in Bexar County, Texas, Melinda Ruiz was a

passenger in a vehicle that was struck by a vehicle operated by Bryan Collier, an employee of the

Bureau of Alcohol, Tobacco, and Firearms (ATF). Collier failed to yield the right-of-way and

improperly proceeded through an intersection, which caused the collision. The investigating

officer found that Collier was the sole cause of the accident. As a result and proximate cause of

this accident, Ms. Ruiz sustained serious injuries.

        6.       At the time of the incident, Collier was in the course and scope of his employment

with the ATF, an agency of the United States of America.

                                     E. Federal Tort Claims Act

        7.       Plaintiff asserts a claim of negligence against Defendant, as permitted under the

Federal Tot Claims Act. 28 U.S.C. §§ 1346(b), 2674. The Defendant “shall be liable…in the same

manner and to the same extent as a private individual under like circumstances.” 28 U.S.C. §

2674. Defendant has waived immunity as to this claim and suit.

                                              F. Damages
        8.       As a direct and proximate result of the negligence described above, Plaintiff

suffered the following injuries and damages:

                 a.       mental anguish in the past and future;
                 b.       lost earnings and loss of earning capacity in the past and future;
                 c.       physical impairment in the past and future;
                 d.       medical expenses in the past and future; and
                 e.       physical pain and suffering in the past and future.


        9.       Plaintiff seeks damages not to exceed $1,000,000.00.


Plaintiff’s Original Complaint                                                                  -2-
                 Case 5:21-cv-00714 Document 1 Filed 07/27/21 Page 3 of 3




                                           G. Conditions Precedent

          10.          All conditions precedent to this suit have been performed or have occurred. Under

28 U.S.C. § 2675, Plaintiff presented this claim to the appropriate federal agency prior to this suit.

This claim was denied on February 24, 2021.

                                                   H. Prayer
          11.          For these reasons, Plaintiff asks for judgment against Defendant for the following:

                       a.     actual damages;
                       b.     pre-judgment and post-judgment interest;
                       c.     costs of suit; and
                       d.     all other relief the Court deems appropriate.


                                                            Respectfully submitted,


                                                            THE KRIST LAW FIRM, P.C.

                                                            By: /s/ Alex W. Horton                      .
                                                                   Scott C. Krist
                                                                   State Bar No.11727900
                                                                   Alex W. Horton
                                                                   State Bar No.24065448
                                                            The Krist Building
                                                            17100 El Camino Real
                                                            Houston, TX 77058
                                                            ahorton@kristlaw.com
                                                            P: 281-283-8500
                                                            F: 281-488-3489

                                                            Attorney in Charge for Plaintiff,
                                                            Melinda Ruiz




4811-0004-1183, v. 1




Plaintiff’s Original Complaint                                                                         -3-
